In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals, as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Kings County (Lim, J.), dated February 9, 2006, as, after fact-finding and dispositional hearings, upon his default in appearing at the fact-finding hearing, and upon denying his motion to vacate his default, inter alia, terminated his parental rights and transferred guardianship and custody of the subject child to the Heart Share Human Services of New York, Roman Catholic Diocese of Brooklyn and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The father’s incarceration at the time of the fact-finding hearing was not a reasonable excuse for his default because he provided no explanation as to why he did not notify his attorney or the court of his imprisonment (see Matter of Tiffany L., 294 AD2d 365, 366 [2002]; Matter of Raymond Anthony A., 192 AD2d 529, 530 [1993]). Since the father established neither a reasonable excuse for his failure to appear nor a meritorious defense to the proceeding, the Family Court properly denied the father’s motion to vacate his default (see CPLR 5015 [a] [1]; Matter of Michael William O., 16 AD3d 511 [2005]).
The father’s remaining contention is without merit. Rivera, J.P., Florio, Dillon and Carni, JJ., concur.